UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): July 22, 2011 Caterpillar Financial Services Corporation (Exact name of Registrant as specified in its charter) 0-13295 (Commission File Number) Delaware 37-1105865 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 2120 West End Avenue Nashville, Tennessee 37203-0001 (Address of principal executive offices, with zip code) (615) 341-1000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Item 7.01. Regulation FD Disclosure. On July 22, 2011, Caterpillar Financial Services Corporation issued a press release reporting financial results for the quarter ended June 30, 2011 (furnished hereunder as Exhibit 99.1). The information contained in this Current Report shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. The furnishing of these materials is not intended to constitute a representation that such furnishing is required by Regulation FD or that the materials include material investor information that is not otherwise publicly available.In addition, the Registrant does not assume any obligation to update such information in the future. Item 9.01.Financial Statements and Exhibits. c) Exhibits: 2nd Quarter 2011 Results Press Release dated July 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Caterpillar Financial Services Corporation Date:July 22, 2011 By: /s/ Leslie S. Zmugg Leslie S. Zmugg AssistantSecretary 2
